DETAILED ACTION
Status of the Application
	Claims 1-18 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s election of Group I, claims 1-9, drawn to a method of synthesizing a lipoprotein using a lipid modification enzyme, as submitted in a communication filed on 10/31/2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
Claims 10-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/31/2022.  Claims 1-9 are at issue and are being examined herein. 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.   The claims are directed to a method and not to a lipoprotein.  Appropriate correction is required. 
The specification is objected to for the following reasons.  According to page 17, paragraph [0045] of the specification, the N-terminus of SEQ ID NO: 2 comprises the sequence GLYASKLFSNL.  However, the sequence listing shows that SEQ ID NO: 2 does not comprise this sequence.  Therefore, SEQ ID NO: 2 as disclosed in the specification is not the same as SEQ ID NO: 2 as provided in the sequence listing.  Appropriate correction is required.  

Application Data Sheet (ADS)
The ADS is objected to for the following reasons.  The filing date of provisional application 63/115,696 according to PTO records is 11/19/2020.  However, the ADS states that the filing date of this provisional application is 11/19/2021.  Appropriate correction is required. 

Priority
Acknowledgment is made of a claim for domestic priority under 35 U.S.C. 119(e) to  provisional application No. 63/115,696 filed on 11/19/2020.

Drawings
The drawings submitted on 11/18/2021 have been reviewed and are accepted by the Examiner for examination purposes.

Claim Objections
Claim 2 is objected to due to the recitation of “comprises N-myristoyl transferase”.  To enhance clarity and to be consistent with commonly used claim language, the claim should be amended to recite “comprises an N-myristoyl transferase”.  Appropriate correction is required.
Claim 3 is objected to due to the recitation of “SEQ ID NO. ID. NO: 1”.  The proper format for this term is “SEQ ID NO: 1”.  Appropriate correction is required.
Claim 4 is objected to due to the recitation of “non-natural substrate of N-myristoyl transferase”.  To enhance clarity and to be consistent with commonly used claim language, the claim should be amended to recite “non-natural substrate of the  N-myristoyl transferase”.  Appropriate correction is required.
Claim 7 is objected to due to the recitation of “lipoprotein includes a canonical…”.  To enhance clarity and to be consistent with commonly used claim language, the claim should be amended to recite “lipoprotein comprises a canonical…”.  Appropriate correction is required.
Claim 8 is objected to due to the recitation of “lipoprotein includes non-canonical post translational modification”.  To enhance clarity and to be consistent with commonly used claim language, the claim should be amended to recite “lipoprotein comprises non-canonical post translational modifications”.  Appropriate correction is required.
Claim 9 is objected to due to the recitation of “SEQ ID NO. ID. NO: 2”.  The proper format for this term is “SEQ ID NO: 2”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA )
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 (claims 2-9 dependent thereon) is indefinite in the recitation of “…method of synthesizing a…lipoprotein, comprising the steps of: coexpressing a lipid modification enzyme with an intrinsically disordered peptide-polymer…..and supplementing the expression media with….” for the following reasons. While the preamble of the claim indicates that the method is a method for synthesizing a lipoprotein, there are no positive steps recited that would lead to the synthesis of a lipoprotein.  One of the steps is the coexpression of an enzyme but the claim fails to provide where this coexpression takes place or how this coexpression is linked to the synthesis of a lipoprotein.  Similarly, the claim fails to recite any statement indicating how the step of supplying a non-natural fatty acid to a culture medium is linked to the synthesis of a lipoprotein.   If the synthesis occurs in a cell, it is suggested the claim be amended to indicate that the synthesis occurs in a cell and point out how the coexpression and supplying steps are related to the synthesis of the lipoprotein in said cell.  In addition, the term “intrinsically disordered peptide-polymer” is unclear and confusing because one cannot determine if the term refers to an  intrinsically disordered polypeptide/protein or if the term refers to a hybrid polymer that comprises peptides and other monomers that may not be amino acids. For examination purposes, it will be assumed that the term “peptide-polymer” is “polypeptide”.  Correction is required. 
When amending the claims, applicant is advised to carefully review all examined claims and make the necessary changes to ensure proper antecedent basis and dependency.


Claim Rejections - 35 USC § 112(a) or First Paragraph (pre-AIA )
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
As stated in MPEP 2111.01, during examination, the claims must be interpreted as broadly as their terms reasonably allow.  Claims 1-9 are directed in part to a method of synthesizing a genus of  non-naturally occurring lipoproteins having any structure in a cell by coexpressing a genus of  lipid modification enzymes having any structure with an intrinsically disordered protein fused to a genus of peptide substrates having any structure which are substrates of any lipid modification enzyme, in the presence of a genus of non-natural fatty acids or a genus of myristic acid analogues having any structure.  See Claim Rejections under 35 USC  § 112(b) or Second Paragraph (pre-AIA ) for claim interpretation.  
In University of California v. Eli Lilly & Co., 43 USPQ2d 1938, the Court of Appeals for the Federal Circuit has held that “A written description of an invention  involving a chemical genus, like a description of a chemical species,  ‘requires a precise definition, such as by structure, formula, [or] chemical  name,’ of the claimed subject matter sufficient to distinguish it from other  materials”.   As indicated in MPEP § 2163, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show that Applicant was in possession of the claimed genus.  In addition, MPEP § 2163 states that a representative number of species means that the species which are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  
There is no actual structural limitation with regard to the members of the genus of proteins, peptide substrates, non-natural fatty acids and/or myristic acid analogues recited in the claims.  While the specification in the instant application discloses a single N-myristoyl transferase (UniProt P14743), a single peptide substrate (SEQ ID NO: 1) and a single non-natural fatty acid which is an analogue of myristic acid (12-azidododecanoic acid), it provides no clue as to the structural elements required in any lipid modification enzyme, the structural elements required in any peptide substrate of any lipid modification enzyme, the structural elements required in any analogue of myristic acid that can be used with any lipid modification enzyme or with any N-myristoyl transferase, and the structural elements required in any non-natural fatty acid that can be used with any lipid modification enzyme.  Moreover, the specification fails to provide the actual lipid modifications that can be obtained with any lipid modification enzyme. There is no disclosure regarding those lipid modification enzymes that can be used with the peptide substrate of SEQ ID NO: 1 with the exception of the S. cerevisiae N-myristoyl transferase disclosed.  Furthermore, there is no disclosure of a structure/function correlation that would allow one of skill in the art to envision the structure of any non-natural fatty acid or any peptide substrate that can be used with an N-myristoyl transferase.  No disclosure of a structure/function correlation has been provided which would allow one of skill in the art to recognize which proteins have lipid modification enzymatic activity and the actual specific lipid modifications that such proteins can make. In addition, nothing is known as to how to recognize which peptide substrates can be used with a particular lipid modification enzyme. 
 The claims require a large genus of proteins, substrates and non-natural fatty acids which are structurally unrelated.  A sufficient written description of a genus of polypeptides/fatty acids  may be achieved by a recitation of a representative number of fatty acids and a recitation of a representative number of polypeptides defined by their amino acid sequences, or a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus.  However, in the instant case, there is no structural feature which is representative of all the members of the genus of enzymes, substrates and non-natural fatty acids recited in the claims, and there is no information as to a correlation between structure and function.  Furthermore, while one could argue that the few species disclosed are representative of the structure of all the members of the genus of proteins and substrates required by the claims,  it is noted that the art teaches several examples of how even highly structurally homologous polypeptides can have different enzymatic activities.   For example, Witkowski et al. (Biochemistry 38:11643-11650, 1999) teach that one conservative amino acid substitution transforms a  β-ketoacyl synthase into a malonyl decarboxylase and completely eliminates  β-ketoacyl synthase activity.  Tang et al. (Phil Trans R Soc B 368:20120318, 1-10, 2013) teach that two Dehalobacter reductive dehalogenases, CfrA and DcrA, having 95.2% sequence identity to teach other have exclusively different substrates (Abstract; page 7, left column, Discussion, CfrA and DcrA).  Seffernick et al. (J. Bacteriol. 183(8):2405-2410, 2001) teach that two naturally occurring Pseudomonas enzymes having 98% amino acid sequence identity catalyze two different reactions: deamination and dehalogenation, therefore having different function.  Therefore, since minor structural differences may result in changes affecting function, and no additional information correlating structure with the desired functional characteristics has been provided, one cannot reasonably conclude that the few species disclosed are representative of the structure of all the proteins required by the claims.
Due to the fact that the specification only discloses a limited number of species of the genus of enzymes, substrates and non-natural fatty acids, and the lack of description of any additional species by any relevant, identifying characteristics or properties, one of skill in the art would not recognize from the disclosure that Applicant was in possession of the claimed invention.   

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method for synthesizing a non-naturally occurring lipoprotein by a cell, wherein said method comprises (i) culturing a cell that expresses the S. cerevisiae N-myristoyl transferase having the amino acid sequence disclosed in UniProtKB P14743 and also expresses a fusion protein that comprises SEQ ID NO: 1 and SEQ ID NO: 2, and (ii) supplementing the  medium used for culturing the cell in (i) with 12-azidododecanoic acid, does not reasonably provide enablement for a method of synthesizing any non-naturally occurring lipoprotein by coexpressing in a cell any lipid modification enzyme having any structure with an intrinsically disordered protein fused to any peptide substrate having any structure of any lipid modification enzyme in the presence of any non-naturally occurring fatty acid or any myristic acid analogue having any structure.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands  (858 F.2d 731, 737, 8 USPQ2nd 1400 (Fed. Cir. 1988)) as follows: 1) quantity of experimentation necessary, 2) the amount of direction or guidance presented, 3) the presence and absence of working examples, 4) the nature of the invention, 5) the state of prior art, 6) the relative skill of those in the art, 7) the predictability or unpredictability of the art, and 8) the breadth of the claims.  The factors which have led the Examiner to conclude that the specification fails to teach how to make and/or use the claimed invention without undue experimentation, are addressed in detail below.
The breadth of the claims.  Claims 1-9 broadly encompass a method of synthesizing any non-naturally occurring lipoprotein in a cell by coexpressing any lipid modification enzyme having any structure with an intrinsically disordered protein fused to any peptide substrate having any structure, which is a substrate of any lipid modification enzyme,  in the presence of any non-naturally occurring fatty acid or any myristic acid analogue having any structure. See Claim Rejections under 35 USC  § 112(b) or Second Paragraph (pre-AIA ) for claim interpretation
The enablement provided is not commensurate in scope with the claims due to the lack of information regarding the structural elements required in any lipid modification enzyme, substrate, non-natural fatty acid and analogue of myristic acid as recited in the claims to practice the claimed method. In the instant case, the specification enables a method for synthesizing a non-naturally occurring lipoprotein by a cell, wherein said method comprises (i) culturing a cell that expresses (a) the S. cerevisiae N-myristoyl transferase having the amino acid sequence disclosed in UniProtKB P14743, and (b)  a fusion protein that comprises SEQ ID NO: 1 and SEQ ID NO: 2, and (ii) supplementing the  medium used for culturing the cell in (i) with 12-azidododecanoic acid. 
The amount of direction or guidance presented and the existence of working examples.  The specification discloses the S. cerevisiae N-myristoyl transferase having the amino acid sequence disclosed in UniProtKB P14743, the peptide of SEQ ID NO: 1 and 12-azidododecanoic acid to modify a protein that comprises SEQ ID NO: 2 as a working example. However, the specification fails to provide any clue as to the structural elements required in (i) any lipid modification enzyme, (ii)  any peptide substrate of any lipid modification enzyme, (iii)  any analogue of myristic acid that can be used with any lipid modification enzyme or with any N-myristoyl transferase, and (iv) any non-natural fatty acid that can be used with any lipid modification enzyme.  There is no disclosure of the actual lipid modifications that can be obtained with any lipid modification enzyme, or the lipid modification enzymes that can be used with the peptide substrate of SEQ ID NO: 1 beyond the S. cerevisiae N-myristoyl transferase disclosed.  There is no disclosure of a structure/function correlation that would allow one of skill in the art to envision the structure of (a) any non-natural fatty acid or any peptide substrate that can be used with any N-myristoyl transferase, or (b) proteins that have lipid modification enzymatic activity and the actual specific lipid modifications that such proteins can make.  The specification is silent with regard to how to determine which peptide substrates and non-natural fatty acids can be used with a particular lipid modification enzyme. 
The state of prior art, the relative skill of those in the art, and the predictability or unpredictability of the art.   The amino acid sequence of a polypeptide/peptide determines its structural and functional properties.  While the art discloses a limited number of N-myristoyl transferases,   neither the specification nor the art provides  a correlation between structure and function such that one of skill in the art can envision the structure of any lipid modification enzyme or its corresponding peptide substrates.  In addition, the art does not provide any teaching or guidance as to which non-natural fatty acids can be used with any lipid modification enzyme, or a structure/function correlation that would allow one of skill in the art to determine which non-natural fatty acids can be used with a specific lipid modification enzyme.
While the argument can be made that the structure/identity of those enzymes and their corresponding peptide substrates can be found by structural homology, the art clearly teaches that (i) there is a high level of unpredictability associated with accurate functional annotation of proteins based solely on structural homology, and (ii) modification of a protein’s amino acid sequence to obtain the desired activity without any guidance/knowledge as to which amino acids in a protein are tolerant of modification and which ones are conserved is highly unpredictable.  For example, Singh et al. (Current Protein and Peptide Science 19(1):5-15, 2018) disclose different protein engineering approaches  and state that despite the availability of an ever-growing database of protein structures and highly sophisticated computational algorithms, protein engineering is still limited by the incomplete understanding of protein functions, folding, flexibility and conformational changes (page 11, left column, last paragraph).  Sadowski et al. (Current Opinion in Structural Biology 19:357-362, 2009) teach that much of the problem in assigning function from structure comes from functional convergence, where although a stable structure is required to perform many functions it is not always necessary to adopt a particular structure to carry out a particular function (page 357, right column, first full paragraph).  Sadowski et al. further explain that the unexpected and significant difficulties of predicting function from structure show that the potential of structural models for providing novel functional annotations has not yet fully realized.  Sadowski et al. also states that while a few successes have been achieved which required manual intervention, the ability to vary the requirements for specificity in prediction means that it is difficult to determine how useful the end result may be for the user (page 361, left column, first full paragraph).  The teachings of Singh et al. and Sadowski et al. are further supported by the teachings of Witkowski et al., Tang et al. and Seffernick et al. already discussed above, where it is shown that even small amino acid changes result in unpredictable enzymatic activity changes.
The quantity of experimentation required to practice the claimed invention based on the teachings of the specification.   While methods of generating or isolating variants of a polypeptide and enzymatic assays were known in the art at the time of the invention, it was not routine in the art to screen by a trial and error process for an essentially infinite number of proteins and peptides to find (a) a protein with lipid modification activity, and (b) a peptide substrate for a protein with lipid modification activity.   Similarly, it was not routine in the art to screen by a trial and error process for an essentially infinite number of non-natural fatty acids and analogues of myristic acid to determine which of these fatty acids/analogues can be used with any lipid modification enzyme or any N-myristoyl transferase. In the absence of (i) a rational and predictable scheme for selecting those proteins and peptides most likely to have the desired functional features, (ii) a rational and predictable scheme for selecting those non-natural fatty acids and analogues of myristic acid most likely to be functional with a particular lipid modifying enzyme, and/or (ii) a correlation between structure and activity, one of skill in the art would have to test an essentially infinite number of proteins, peptides, non-natural fatty acids and analogues to determine which ones have the desired functional characteristics. 
Therefore, taking into consideration the extremely broad scope of the claim, the lack of guidance, the amount of information provided, the lack of knowledge about a correlation between structure and the desired function, and the high degree of unpredictability of the prior art in regard to structural changes and their effect on function, one of ordinary skill in the art would have to go through the burden of undue experimentation in order to practice the claimed invention.  Thus, Applicant has not provided sufficient guidance to enable one of ordinary skill in the art to make and use the invention in a manner reasonably correlated with the scope of the claims.  

Art of Interest
Hossain et al. (Chem. Commun. 56:10281-10284, 9/14/2020) discloses a method for synthesizing a non-naturally occurring lipoprotein by an E. coli  cell, wherein said method comprises (i) culturing an E. coli  cell that expresses a S. cerevisiae N-myristoyl transferase (NMT) and also expresses a fusion protein that comprises a tropoelastin-derived IDPP (intrinsically disordered polypeptide) fussed to the peptide substrate of SEQ ID NO: 1 (page 10282, left column, first full paragraph), and (ii) supplementing the  medium used for culturing the E. coli cell in (i) with 12-azidododecanoic acid (ADA). The  reference by Hossain et al. was published less than a year before the filing date of provisional application 63/115,696 (filed on 11/19/2020) and has inventor Davoud Mozhdehi as one of the authors. 

Conclusion
No claim is in condition for allowance.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
Applicant is advised that any Internet email communication by the Examiner  has to be authorized by Applicant in written form.  See MPEP § 502.03 (II). Without a written authorization by Applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Sample written authorization language can be found in MPEP § 502.03 (II).   An Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications form (SB/439) can be found at https://www.uspto.gov/patent/forms/ forms-patent-applications-filed-or-after-september-16-2012, which can be electronically filed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M RAMIREZ, Ph.D., whose telephone number is (571) 272-0938.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B. Mondesi, can be reached at (408) 918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  





/DELIA M RAMIREZ/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        



DR
December 14, 2022